15 F.3d 1093NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Rebecca Ann LOUDERMILK, Defendant-Appellant.
No. 93-30026.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 7, 1994.*Decided Jan. 26, 1994.

1
Before:  POOLE and TROTT, Circuit Judges, and KING,** District Judge.


2
MEMORANDUM***


3
Defendant appeals her sentence after her guilty plea conviction for possession of counterfeit obligations in violation of 18 U.S.C. Secs. 472 and 2.  She received a prison term of 27 months.  In making her sentencing determination under the Sentencing Guidelines, the district judge gave her the benefit of a two-level reduction for acceptance of responsibility.


4
Her only argument on this appeal is that the district judge should have given her the additional third-level reduction authorized by the November 1, 1992, amendments to the Sentencing Guidelines for


5
(1) timely providing complete information to the government concerning his [sic] own involvement in the offense;  or


6
(2) timely notifying authorities of his [sic] intention to enter a plea of guilty, thereby permitting the government to avoid preparing for trial and permitting the court to allocate its resources efficiently.


7
United States Sentencing Commission, Guidelines Manual, Sec. 3E1.1(b) (Nov. 1992).


8
The district judge considered this possibility in connection with appellant's objection to her pre-sentence report and made a specific finding of fact that "the facts in this case do not support a three level reduction for acceptance of responsibility."


9
No specific standard of review regarding the granting or withholding of the newly enacted third-level reduction for acceptance of responsibility has yet been enunciated by this court.  However, the standard of review regarding the two-level reduction for acceptance of responsibility has been held to be whether the sentencing judge committed clear error.   United States v. Gonzalez, 897 F.2d 1018, 1019 (9th Cir.1990).  The same considerations that led to that decision apply here.


10
A review of the record below fails to reveal any basis for a finding of clear error.


11
The judgment of the district court is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3